


110 HR 1009 IH: Industrial Hemp Farming Act of

U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1009
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2007
			Mr. Paul (for
			 himself, Ms. Baldwin,
			 Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Kucinich,
			 Mr. McDermott,
			 Mr. George Miller of California,
			 Mr. Stark, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act to exclude
		  industrial hemp from the definition of marihuana, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Industrial Hemp Farming Act of
			 2007.
		2.Exclusion of
			 industrial hemp from definition of marihuanaParagraph (16) of section 102 of the
			 Controlled Substances Act (21 U.S.C. 802(16)) is amended—
			(1)by striking
			 (16) at the beginning and inserting (16)(A);
			 and
			(2)by adding at the
			 end the following new subparagraph:
				
					(B)The term marihuana
				does not include industrial hemp. As used in the preceding sentence, the term
				industrial hemp means the plant Cannabis sativa L. and any part
				of such plant, whether growing or not, with a delta-9 tetrahydrocannabinol
				concentration that does not exceed 0.3 percent on a dry weight
				basis.
					.
			3.Industrial hemp
			 determination to be made by StatesSection 201 of the Controlled Substances Act
			 (21 U.S.C. 811) is amended by adding at the end the following new
			 subsection:
			
				(i)Industrial hemp
				determination To be made by StatesIn any criminal action, civil
				action, or administrative proceeding, a State regulating the growing and
				processing of industrial hemp under State law shall have exclusive authority to
				determine whether any such plant meets the concentration limitation set forth
				in subparagraph (B) of paragraph (16) of section 102 and such determination
				shall be conclusive and
				binding.
				.
		
